Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 1 of 26
           Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 2 of 26


April 30, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 2288.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     April 30, 2021, 10:42 am
Location:                                               ALBANY, NY 12224
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 3 of 26
           Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 4 of 26


April 30, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 2592.

Item Details

Status:                                                 Delivered, Individual Picked Up at Postal Facility
Status Date / Time:                                     April 30, 2021, 7:59 am
Location:                                               ATLANTA, GA 30334
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Destination Delivery Address

Street Address:                                         206 WASHINGTON ST SW
City, State ZIP Code:                                   ATLANTA, GA 30334-9007
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 5 of 26
           Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 6 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 2820.

Item Details

Status:                                                 Delivered, PO Box
Status Date / Time:                                     April 30, 2021, 10:13 am
Location:                                               DALLAS, TX 75202
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 7 of 26
           Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 8 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 2837.

Item Details

Status:                                                 Delivered, PO Box
Status Date / Time:                                     April 30, 2021, 10:13 am
Location:                                               DALLAS, TX 75202
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 9 of 26
          Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 10 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 2424.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     April 30, 2021, 10:07 am
Location:                                               HELENA, MT 59620
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Destination Delivery Address

Street Address:                                         PO BOX 200801
City, State ZIP Code:                                   HELENA, MT 59620-0801
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 11 of 26
          Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 12 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 2783.

Item Details

Status:                                                 Delivered to Agent for Final Delivery
Status Date / Time:                                     April 30, 2021, 11:27 am
Location:                                               COLUMBIA, SC 29201
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature

                  Signature of Recipient:
                      (Authorized Agent)


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 13 of 26
          Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 14 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 0680 0001 5261 2142.

Item Details

Status:                                                 Delivered, Individual Picked Up at Postal Facility
Status Date / Time:                                     April 30, 2021, 10:12 am
Location:                                               DENVER, CO 80218
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 15 of 26
          Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 16 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 0680 0001 5261 2067.

Item Details

Status:                                                 Delivered, Individual Picked Up at Post Office
Status Date / Time:                                     April 30, 2021, 9:10 am
Location:                                               SPRINGFIELD, IL 62706
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 17 of 26
           Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 18 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 5012.

Item Details

Status:                                                   Delivered
Status Date / Time:                                       April 30, 2021, 9:32 am
Location:                                                 MONTGOMERY, AL 36119
Postal Product:                                           Priority Mail®
Extra Services:                                           Certified Mail™
                                                          Return Receipt Electronic
                                                          Up to $50 insurance included
Shipment Details

Weight:                                                   1lb, 3.0oz
Recipient Signature
Note: There is no delivery signature on file for this item.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 19 of 26
          Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 20 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 2790.

Item Details

Status:                                                 Delivered to Agent for Final Delivery
Status Date / Time:                                     April 30, 2021, 9:28 am
Location:                                               PIERRE, SD 57501
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature

                  Signature of Recipient:
                      (Authorized Agent)


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 21 of 26
          Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 22 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 2417.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     April 30, 2021, 8:54 am
Location:                                               JEFFERSON CITY, MO 65101
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 23 of 26
          Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 24 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 0680 0001 5261 2159.

Item Details

Status:                                                 Delivered, Front Desk/Reception/Mail Room
Status Date / Time:                                     April 30, 2021, 11:14 am
Location:                                               HARTFORD, CT 06106
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 25 of 26
          Case 6:21-cv-00162-ADA-JCM Document 105 Filed 05/24/21 Page 26 of 26


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 0680 0001 5261 2210.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     April 30, 2021, 9:16 am
Location:                                               MONTPELIER, VT 05601
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
